Citation Nr: 1611835	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-45 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to March 1971, with additional service in the Army Reserve and the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The matter was last before the Board in June 2013. The Board granted service connection for posttraumatic stress disorder (PTSD) and remanded service connection for pes planus, to include verifying whether the Veteran wanted a hearing for the latter issue. See June 2013 Board Decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is warranted to obtain the Veteran's complete service treatment records (STRs) and to provide a VA examination to determine whether the Veteran's pes planus was caused or aggravated by his active service.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's service treatment records (STRs) are complete. If necessary, attempt to locate any missing records from the Veteran's STRs.

2. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.

3. Obtain any outstanding VA medical treatment records (VAMRs) and associate them with the claims file.

4. After the passage of a reasonable amount of time or upon the Veteran's response, schedule a VA examination for an opinion as to whether the Veteran's pes planus relates to service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's pes planus was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to the following:

January 1977 Report of Medical Examination and History, not noting any foot problems, but reporting flat feet that caused no trouble.

September 1981 Report of Medical Examination, not indicating any foot trouble.

August 1985 Report of Medical Examination and History, noting moderate pes planus and corns on all toes, and reporting foot trouble due to flat feet, which caused pain when standing for 7-8 hours.

August 1989 Report of Medical Examination, not indicating any foot problems.

July 1993 Report of Medical Examination and History, noting pes planus and reporting foot trouble.

January 2008 Claim, calling pes planus congenital.

5. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for pes planus. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




